Citation Nr: 0931281	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  99-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as residuals of irritable bowel syndrome).

2.  Entitlement to service connection for fibrous ankylosis 
of the upper extremities.

3.  Entitlement to service connection for arthritis of the 
right foot (claimed as residuals of fracture).


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training during several 
periods from July 6, 1986 to May 18, 1996.  The Veteran also 
had several periods of inactive duty training from June 1985 
to September 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  The Veteran appeared before a Veterans Law Judge at 
a Travel Board hearing in January 2001.   The Board remanded 
the case in April 2001 for further evidentiary and procedural 
development.  

In June 2003, the Board denied the Veteran's claims for 
service connection and the Veteran appealed.  In an 
April 2005 order, the United States Court of Appeals for 
Veterans Claims vacated the Board's June 2003 decision, and 
remanded the matter to the Board for readjudication.  

In November 2005, the Board remanded the case for further 
evidentiary and procedural development.  A supplemental 
statement of the case denying all three issues was sent to 
the Veteran in April 2009.  The appeal is now ready for 
further appellate review by the Board.  

The appeal is REMANDED to the RO in Montgomery, Alabama.  VA 
will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  In January 2001, the Veteran testified at a 
personal hearing over which Veterans Law Judge Constance B. 
Tobias presided at the RO.  

In July 2009, the Veteran was contacted by the Board, 
informed that Judge Tobias was no longer employed by the 
Board, and asked whether he would like to appear at a hearing 
before another Veterans Law Judge of the Board at his local 
RO.  Although the Veteran indicated in June 2009 that he did 
not want another hearing, in July 2009, the Board received 
the Veteran's reply stating that he did want to appear at a 
hearing before a Veterans Law Judge of the Board at the local 
RO.  Since the RO is responsible for scheduling hearings 
before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in 
Montgomery, Alabama.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


